In a habeas corpus proceeding pursuant to section 70 of the Domestic Relations Law, the appeals are from (1) a judgment of the Supreme Court, Suffolk County, dated April 13, 1977, which, after a trial, inter alia, awarded custody to the maternal grandmother and (2) an order of the same court, dated May 27, 1977, which denied appellant’s motion, inter alia, for a new trial. Judgment reversed, on the law and the facts, without costs or disbursements, and proceeding dismissed. Appeal from the order dismissed as academic, without costs or disbursements, in view of the disposition of the appeal from the judgment. Under the circumstances presented, the best interests of the children would not be served by awarding custody to the *847maternal grandmother. Damiani, J. P., Titone, Hawkins and Mollen, JJ., concur.